IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,277



                        EX PARTE LAKESHA BLOUNT, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 36780-A IN THE 188 TH JUDICIAL DISTRICT COURT
                          FROM GREGG COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to theft and

originally received deferred adjudication community supervision. Her guilt was later adjudicated,

and she was sentenced to eighteen months’ state jail imprisonment.

        Applicant contends that her appellate counsel rendered ineffective assistance because he

failed to timely file a notice of appeal. Appellate counsel has submitted an affidavit indicating that

he timely prepared and mailed the notice of appeal, but that it was sent to the Court of Appeals rather
                                                                                                       2

than the trial court.

        The trial court has determined that appellate counsel failed to timely file a notice of appeal.

We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 36780-A from the 188th Judicial District Court of Gregg

County. Applicant is ordered returned to that time at which she may give a written notice of appeal

so that she may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, she must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: January 27, 2010
Do Not Publish